Citation Nr: 1139399	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  01-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for a low back disorder to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for a bilateral heel disorder to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a left shoulder disorder to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal had previously been before the Board in March 2003, December 2003, April 2007 and May 2009.  They were remanded each time for additional evidentiary development.  

The Veteran provided testimony at his local RO in July 2001.  

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  A chronic low back disorder was not present during active duty or for many years thereafter, the Veteran does not have a disease which is entitled to consideration of presumptive service connection based on herbicide exposure and there is no competent evidence of record linking a current low back disorder to the Veteran's active duty service on any basis.  

2.  A chronic bilateral heel disorder was not present during active duty or for many years thereafter, the Veteran does not have a disease which is entitled to consideration of presumptive service connection based on herbicide exposure and there is no competent evidence of record linking a current bilateral heel disorder to the Veteran's active duty service on any basis.  

3.  A chronic left shoulder disorder was not present during active duty or for many years thereafter, the Veteran does not have a disease which is entitled to consideration of presumptive service connection based on herbicide exposure and there is no competent evidence of record linking a current left shoulder disorder to the Veteran's active duty service on any basis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder to include as due to herbicide exposure are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a bilateral heel disorder to include as due to herbicide exposure are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for a left shoulder disorder to include as due to herbicide exposure are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection.  The discussions in April 2003, January 2004 and April 2007 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for the disabilities on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decisions on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claims in the VCAA letters and was provided with notice of the types of evidence necessary to establish a disability rating and/or effective date in the April 2007 letter.  The appellant's status as a veteran has never been at issue.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of the Veteran obtained in the present case are more than adequate.  Physical examinations were conducted and the Veteran's history was recorded.  The claims file was reviewed.  Opinions as to the etiology of the disorders diagnosed were provided and supported with adequate rationale.  

The Board notes that the examiners were unable to provide opinions regarding the etiology of the disabilities on appeal without resort to speculation.  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court held that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, the Court continued, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Thus, before the Board could rely on an examiner's conclusion that an etiology opinion would be speculative, if the basis for the opinion was not otherwise apparent, the examiner must explain the basis for such an opinion.  Furthermore, the Court held that VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is based on sufficient facts or data.  The Court also held that it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, the Court found that it is the Board's duty to remand for further development.  

The Court also determined that an examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large, and not those of a particular examiner.  Finally, the Court held that the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  In the current case, the examiners indicated that they were unable to provide opinions as to the etiology of the disabilities on appeal based on the fact that the in-service injuries alleged by the Veteran were not documented in the service treatment records.  Significantly, as set out below, the Board finds that no probative value is to be accorded the Veteran's reports of in-service events and symptoms based on his lack of credibility.  The Board finds that, due to the lack of credibility, any opinion regarding the etiology of the disabilities on appeal which is based on the Veteran's self-reported history would not constitute competent evidence.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Based on the lack of credibility accorded the Veteran's reports of in-service symptomatology, the Board finds that a remand to possibly obtain etiology opinions which were not based on speculation is impossible.  There simply is no competent evidence of the in-service injuries alleged by the Veteran.  The lack of credibility of the Veteran's statements regarding the in-service events coupled with the lack of pertinent objective evidence documenting the alleged incidents supports a finding by the Board that the alleged injuries did not occur as reported.  The Board finds the VA examiner's determinations that he could not provide etiology opinions without resort to speculation to constitute competent medical evidence for the issues decided by this decision.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain during active duty and thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed orthopedic disorders for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Credibility determination

The Board finds that, based on conflicting statements regarding in-service events and symptomatology the Veteran reported he experienced, no probative value is to be accorded these statements.  

With regard to his headaches, the Veteran reported in April 1980 that they were caused by two concussions he had a couple of years prior.  Another record dated the same month reveals the Veteran reported his headaches began after being involved in fights, having been knocked out on two occasions.  A third record dated the same month indicates the Veteran reported being struck in the head during a fight and losing consciousness for five minutes.  In August 1980, the Veteran reported that his headaches were due to battle exposure while in Vietnam.  In December 1980, the Veteran reported his headaches began after being struck in the head.  He denied loss of consciousness.  In July 2001, the Veteran testified that his headaches began after being involved in a fight in 1976-1977.  He alleged he was hospitalized after the fight.  In February 2004, the Veteran reported several complaints linked to a motor vehicle accident involving an armored personnel carrier including headaches.  In April 2008, the Veteran reported his headaches were due to a neck injury which was caused by a ten foot fall.  In December 2009, the Veteran again alleged that his headaches were the result of a neck injury incurred from a ten foot fall.  

With regard to his back claim, in November 1981, the Veteran seemed to indicate that he had had back problems beginning very early in his military career.  No injury was reported.  In April 1983, the Veteran reported he was thrown out of a bar and landed on his shoulder which caused pain to both his shoulder and back.  In March 1987, the Veteran reported he injured his back during night operations while stationed in Texas.  In July 2001, the Veteran testified that he injured his back when a jeep he was riding in flipped over.  This was during night maneuvers at Fort Hood.  He said no report was made of the accident.  In February 2004, the Veteran informed a clinician that he had several complaints after a 1976 accident involving an armored personnel carrier including back pain.  In April 2008, the Veteran reported he injured his back during an armored personnel carrier accident and also reinjured it at a VA facility post-service.  In a June 2011 statement, the Veteran reported he injured his back several times during active duty but did not report it.  

With regard to his heel claim, the Veteran testified in July 2001 that he injured his heels when he jumped off a hill.  He went to an aid station and was diagnosed with tendonitis.  In February 2004, the Veteran reported he had bilateral heel pain which was due to wearing loose boots.  He also alleged the heel problems were due to herbicide exposure.  In December 2004, the Veteran complained of heel pain which had been increasing over the past six months.  He denied any trauma to the heel.  In January 2010, the Veteran reported he injured his heels when jumping off a bank while stationed in Germany in 1975.  

With regard to the left shoulder claim, in July 2000, the Veteran reported he was injured during active duty when he was pulled from a bar by both shoulders.  Since that time, he had right shoulder pain.  There were no complaints of left shoulder pain.  In July 2001, the Veteran testified that he injured the left shoulder at the same time he injured his right shoulder during active duty when he was thrown out of a bar.  He alleged that he informed the clinician of problems with both shoulders but only a right shoulder disorder was diagnosed.  In February 2004, the Veteran reported being dragged out of a bar during active duty, injuring both shoulders.  In a June 2011 statement, the Veteran reported injuring his left shoulder two times during active duty but he did not report the injuries.  

One health care professional has indicated that the Veteran might be less than truthful when being examined.  In May 1980, a VA physician wrote that the Veteran was a malingerer.  Another clinician has reported what appears to be an attempt to demonstrate symptomatology greater than that experienced.  In March 2002, a clinician noted that the Veteran had displayed much better motion in his shoulder when putting on his shirt that that which was displayed during range of motion testing.  

The numerous inconsistencies and contradictions made by the Veteran with regard to in-service events and symptomatology he experiences and also post service symptomatology demonstrates to the Board that he is less than credible, for whatever reason, when discussing these events.  Thus no probative value is attached to the Veteran's reports of in-service events and symptomatology he experiences.  

Service connection criteria

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Entitlement to service connection for a low back disorder.

The Board finds that service connection is not warranted for a low back disability on a direct basis.  The service treatment records were silent as to complaints of, diagnosis of or treatment for back problems.  Clinical evaluation of all systems, with the exception of skin, was determined to be normal at the time of the February 1978 separation examination.  Furthermore, the Veteran denied having or ever having had recurrent back pain on a Report of Medical History he completed in February 1978.  

There is competent post-service evidence of back problems but this is dated several years after discharge.  None of the medical evidence links a current back disorder to the Veteran's active duty service.  

In April 1980, the Veteran denied having back pain.  A December 1980 VA clinical record reveals that an X-ray of the lumbosacral spine was interpreted as revealing no bone, joint or soft tissue abnormality.  

In April 1981, the Veteran reported that a low back injury occurred during active duty.  

At the time of a November 1981 VA examination, the Veteran reported that he had low back pains which existed at the beginning when he went into the service.  He had back trouble the whole time he was in the service and, ever since discharge, the pain had increased.  The pertinent diagnosis was degenerative arthritis of the lumbosacral spine.  

At the time of an April 1983 spine examination, the Veteran reported that he was thrown out of a bar by two bartenders.  He landed on his shoulder which caused pain to both shoulders and his low back.  The pertinent diagnosis was lumbosacral spine degenerative changes.  

At the time of a March 1987 VA examination, the Veteran reported that he injured his lower back during night operations training while stationed in Texas.  The pertinent diagnosis was residual old trauma to the lumbar spine.  

In December 1989, the Veteran sought treatment for pain in the lower right rib.  The assessment was low back sprain.  

At the time of a July 2001 RO hearing, the Veteran testified that he injured his back during active duty when he was in a jeep which flipped over.  This was during night maneuvers at Fort Hood.  No report was made of the accident.  He did not seek treatment for his back but did seek treatment for his ribs.  

On VA examination in February 2004, the Veteran reported that he had had several complaints since 1976 after a motor vehicle accident involving an armored personnel carrier.  He claimed, in part, back pain.  

The only evidence of record which indicates the currently existing back disorder is etiologically linked to the Veteran's active duty service is the Veteran's own allegations.  The Board finds that the question of whether a back disorder was etiologically linked to the Veteran's active duty service is a complex medical question.  As set out above, the Veteran is not competent to provide evidence on such matters.  The Board finds there is no competent evidence of record linking a current back disorder to the Veteran's active duty service.  

There is competent evidence of record which indicates that the Veteran's back disorder is not etiologically linked to his active duty service.  

On VA examination in April 2008, the Veteran reported he thought he injured his back as a result of an armored personnel carrier accident.  He also reported he had problems with a back injury which took place post-service at a VAMC.  The examiner opined that the Veteran had mechanical low back pain which was probably due to a mechanical back condition with minimal degenerative changes.  The examiner noted that the service treatment records were negative for evidence of a back injury.  The examiner opined that the back problems were less likely than not related to the Veteran's activities during military service.  

A January 2010 VA examination report indicates the examiner noted that there were no records of the Veteran injuring his back during active duty.  It was noted the Veteran reported he injured his back and neck in an armored personnel carrier accident.  The examiner opined that the back disorder was not caused by any incident of military service based on a lack of records documenting the reported in-service accident.  

An April 2010 addendum to a VA examination report indicates the examiner reported that no private medical records were available for review.  Military records reviewed did not include evidence that a back disorder was diagnosed or treated.  The examiner opined that it would be mere speculation on his part to determine whether or not the Veteran's back disorder was caused or aggravated by a service-connected injury.  The Board finds the examiner's determination that it would be mere speculation to provide a link to active duty in this case constitutes competent medical evidence.  As set out above, the Board has determined that the Veteran's reports of in-service events and symptomatology are not credible.  This lack of credible lay evidence, coupled with a lack of pertinent medical evidence in the service treatment records and post service provides an adequate basis for a finding that no opinion can be provided without resort to speculation.  

There is no competent evidence of the presence of arthritis of the back to a compensable degree within one year of discharge which would allow for a grant of service connection on a presumptive basis.  A post-service December 1980 VA clinical record reveals that an X-ray of the lumbosacral spine was interpreted as revealing no bone, joint or soft tissue abnormality.  The Veteran is not competent to provide evidence documenting that he had had arthritis of the spine to a compensable degree within one year of discharge.  

There is no continuity of symptomatology of back problems from discharge to the present.  As noted above, the Veteran denied having recurrent back pain on a Report of Medical History he completed in conjunction with his discharge examination.  The first objective post-service evidence of pertinent problems is dated in 1981, several years after the Veteran's discharge.  The Veteran actually denied having back pain in April 1980 and no pertinent abnormalities were noted on the report of the December 1980 X-ray examination of the spine.  The Board finds the Veteran's statements made at discharge and to the clinician in April 1980 support a finding that there is no continuity of symptomatology.  Post-service, the Veteran has alleged continuity but, as set out above, the Board has found that he is not credible with regard to his reports of symptomatology.  

As there is no competent evidence of record linking a current low back disorder to the Veteran's active duty service on any basis, service connection for a low back disorder must be denied.  

Entitlement to service connection for a bilateral heel disorder.

The Board finds that service connection is not warranted for a bilateral heel disorder.  The preponderance of the competent evidence of record demonstrates that there is no etiologic link between currently existing heel problems and the Veteran's active duty service.  

The service treatment records document a complaint of right Achilles tendon pain in August 1977.  The Veteran reported right Achilles tendon pain when wearing boots.  The pertinent impression was tendonitis.  The Veteran was told to wear low shoes.  Thereafter, the service treatment records were silent as to complaints of, diagnosis of or treatment for heel problems.  Clinical evaluation of all systems, with the exception of skin, was determined to be normal at the time of the February 1978 separation examination.  Significantly, the Veteran denied having or ever having had foot trouble at the time he completed a Report of Medical History in February 1978.  

The first objective post-service evidence of the presence of heel problems is dated more than ten years after discharge.  A private clinical record reveals that the Veteran complained of left heel pain in March 1989.  In September 1989, the Veteran sought treatment for bilateral pain in the heels which had been present for eight and one half months.  

In December 2004, the Veteran complained of left heel pain which had been increasing over the past six months.  The Veteran denied any trauma to his heel.  The assessment was left heel pain worse in the morning, most likely plantar fasciitis.  

Reports of VA examinations also provide competent evidence of the current existence of heel problems.  Significantly, the preponderance of the competent evidence of record does not support a finding that the current heels problems are related to active duty service.  

At the time of a February 2004 VA examination, the Veteran reported that he had had bilateral heel pain posteriorly at the Achilles insertion since service.  He attributed this to wearing loose boots.  The pain had progressed over the years.  The examiner opined that the Veteran's heel problems were not linked to active duty.  

A VA foot examination was conducted in January 2010.  The Veteran informed the examiner that he injured his feet when jumping off a bank while stationed in Germany in 1975.  The diagnosis was bilateral Achilles tendonitis and mild plantar fasciitis.  The examiner found the disorder was congenital.  The examiner also found that the disability had worsened during service.  The examiner noted the Veteran had to remove his boots and had a restricted profile while stationed in Germany.  The examiner found that there was no condition which was superimposed on the congenital/developmental condition.  The examiner provided an addendum to the examination report in April 2010.  He reported he had reviewed the claims file.  It was noted that the Veteran was treated for right Achilles tendon problems in August 1977.  Subsequent to this time, the Veteran complained of Achilles tendon pain for several years.  It was the examiner's opinion that there was no developmental/congenital condition.  There were no findings that support this.  The examiner opined that the plantar fasciitis was not a congenital/developmental condition and that this was a service-connected injury.  The examiner prepared a second addendum to the examination report in June 2011.  The examiner noted the Veteran had been treated on a temporary basis with restrictions and corrections for tendonitis.  The examiner found that there was no significant follow-up or complaints following the initial treatment.  The separation documents did not reference Achilles tendonitis.  The examiner noted the Veteran reported chronic foot and heel pain over the years periodically indicating to the examiner the presence of nonspecific tendonitis lacking of traumatic origin.  The examiner opined it was reasonable to conclude that the Veteran's chronic tendonitis was a nonspecific inflammatory process and was less likely than not related to a service-connected injury.  The rationale was based on the brief period of service treatment many years prior, a lack of continuity of care in service and exit from service.  It was also noted that the etiology of the type of inflammatory disease the Veteran had in most instances was unknown.

The Board finds the final conclusion from the January 2010 VA examination report and addendums is that the Veteran's current heel disorders were not linked to his active duty service.  The Board finds these documents constitute competent evidence as they were promulgated by a physician, were based on a review of all the evidence in the claims file and on physical examination of the Veteran.  Furthermore, the ultimate conclusion is supported by adequate rationale with appropriate citations to pertinent evidence (or the lack thereof) in the claims file.  The Board notes part of the rationale provided was that there was no evidence of continuity of care for heel problems.  The Veteran denied receiving any post-service treatment for his heels at the time of the July 2001 RO hearing.  While generally a lack of continuity of care post-service is not fatal to a claim for service connection, in the current case, the Board notes the lack of continuity of care was only one of the rationales provided to support the ultimate finding that the current heel disorders were not linked to active duty.  

The only evidence of record which indicates the currently existing bilateral heel disorders are etiologically linked to the Veteran's active duty service is the Veteran's own allegations.  The Board finds that the question of whether a bilateral heel disorder was etiologically linked to the Veteran's active duty service is a complex medical question.  As set out above, the Veteran is not competent to provide evidence on such matters.  

The Board finds that there is a lack of continuity of symptomatology of heel problems from discharge to the present.  As noted above, the Veteran denied having foot problems on a Report of Medical History he completed in conjunction with his discharge examination.  The first objective post-service evidence of heel problems is dated more than ten years after the Veteran's discharge.  The Veteran also denied receiving post-service treatment for his heels.  The Veteran's allegations of continuity of symptomatology, as set out above, are to be accorded no probative value due to credibility problems.  

As there is no competent evidence of record linking a current bilateral heel disorder to the Veteran's active duty service on any basis, service connection for a low back disorder must be denied.  

Entitlement to service connection for a left shoulder disorder.

The Board finds that service connection is not warranted for a left shoulder disorder on a direct basis.  There is no objective evidence of the presence of a left shoulder injury in the service treatment records.  The records were silent as to complaints of, diagnosis of or treatment for left shoulder problems.  The service treatment records do document treatment for right shoulder problems.  Clinical evaluation of all systems, with the exception of skin, was determined to be normal at the time of the February 1978 separation examination.  Additionally, the Veteran denied having or ever having had a painful or trick shoulder at the time he completed a Report of Medical History in February 1978.  As set out above, the Veteran's allegations regarding reported in-service injuries and symptomatology have been found to be without probative value.  

There is competent evidence of record of the post-service presence of a left shoulder disorder.  Significantly, while the evidence of record documents left shoulder problems, there is no competent evidence of record which links the left shoulder problems to the Veteran's active duty service.  

In September 1989, the Veteran complained, in part, of bilateral shoulder pain.  The diagnosis was bilateral glenohumeral bursitis.  

In March 1990, the Veteran complained of bilateral shoulder pain due to having to lift his foot locker.  The pain had been present for five days.  The assessment was probable bursitis of both shoulders.  

In July 2000, the Veteran reported that he was injured during active duty when he was pulled out of a bar by both shoulders.  He did not have a fracture or dislocation, just pain.  Since that time, he had intermittent right shoulder pain.  Approximately six months prior, he fell and had more pain since then.  Even prior to the fall, he had had continuous pain.  A right shoulder disorder was diagnosed.  Significantly, the Veteran did not indicate he had problems with the left shoulder at the time of the in-service injury.  

At the time of a July 2001 RO hearing, the Veteran testified that he injured his left shoulder at the same time that he injured his right shoulder when he was thrown out of a bar.  The injury reportedly occurred in Germany in 1977, just prior to the Veteran's discharge.  He alleged that he also complained of left shoulder pain at that time but only the right shoulder was diagnosed.  The Board finds this evidence cuts against the claim.  It is not apparent why a clinician would only note problems and complaints with the right shoulder when the Veteran also allegedly complained of left shoulder problems.  The failure of the clinician to record pertinent left shoulder complaints reinforces the Board's finding that the Veteran's allegations of in-service incidents and symptomatology he experiences are not credible.  While it is possible that the clinician did not find sufficient evidence to include a diagnosis of a left shoulder disorder, there is no reason a clinician would not at least record pertinent complaints if such were actually advanced at the time treatment was sought.  

In February 2002, the Veteran sought treatment for chronic left shoulder pain which had been present for a long time.  The pain had increased since January after changing a tire.  

In March 2002, the Veteran sought treatment for left shoulder pain which had been present for approximately one month after changing a tire.  He had chronic neck pain and right shoulder pain.  The pertinent impression was strains and sprains of the left shoulder and upper arm.  The examiner noted that the Veteran had much better motion in his shoulder when putting on his shirt then that which was displayed during range of motion testing.  

In April 2003, the Veteran sought treatment for left shoulder pain which had been present for several months.  He denied injury or trauma.  

At the time of a February 2004 VA examination, the Veteran reported that he was dragged out of a bar by both shoulders in the mid 1970's.  Since that time, he had had episodic bilateral shoulder pain.  He reportedly had had problems ever since, mostly with overhead activities.  

In October 2009, the Veteran sought treatment for left shoulder pain which had been present for three weeks.  There was no significant injury.  The Veteran got jerked on a moped applying the brakes.  He had a history of chronic pain in both shoulders due to rotator cuff tears. The assessment was aggravation of chronic pain.  

In a June 2011 statement, the Veteran reported he injured his left shoulder two times during active duty but did not report the injuries.  Again this statement reinforces the Board's finding that the Veteran is lacking credibility.  He had previously indicated that he had informed a clinician that he injured his left shoulder while on active duty and now he was reporting that he did not, in fact, actually report the left shoulder injury.  

The only evidence of record which indicates the currently existing left shoulder disorder is etiologically linked to the Veteran's active duty service is the Veteran's own allegations.  The Board finds that the question of whether a left shoulder disorder was etiologically linked to the Veteran's active duty service is a complex medical question.  As set out above, the Veteran is not competent to provide evidence on such matters.  

There is no competent evidence of record of the presence of arthritis of the left shoulder to a compensable degree within one year of discharge which would allow for a grant of service connection on a presumptive basis.  There are no pertinent clinical records documenting the presence of left shoulder problems within one year of discharge and the Veteran is not competent to provide evidence regarding whether he actually had arthritis within one year of discharge.  This is a complex medical question.  

There is competent evidence of record indicating that the currently existing left shoulder disorder is not etiologically linked to the Veteran's active duty service.  A March 2010 addendum to a VA examination reveals the examiner had reviewed the claims file.  The examiner noted that the Veteran was seen for an injury to the right shoulder during active duty but there were no records of an injury to the left shoulder nor any in-service X-rays of the left shoulder.  Based on this, the examiner opined that it would be mere speculation to render an opinion on whether the Veteran's left shoulder problems were related to a service-connected injury.  The examiner opined that there was no medical evidence that the left shoulder could be related to or aggravated by other service-connected problems.  

The Board finds the examiner's determination that it would be mere speculation to provide a link to active duty in this case constitutes competent medical evidence.  As set out above, the Board has determined that the Veteran's reports of in-service events and symptomatology is not credible.  This lack of credible lay evidence, coupled with a lack of pertinent medical evidence in the service treatment records and post service provides an adequate basis for a finding that no opinion can be provided without resort to speculation.  

The Board finds that there is a lack of continuity of symptomatology of left shoulder problems from discharge to the present.  As noted above, the Veteran denied having shoulder problems on a Report of Medical History he completed in conjunction with his discharge examination.  The first objective post-service evidence of left shoulder problems is dated in 1989, more than ten years after the Veteran's discharge.  Additionally, the Board notes that the Veteran submitted a claim of entitlement to service connection for a right shoulder disorder in April 1980.  He did not indicate, in any way, that he was also claiming problems with his left shoulder.  This claim was made years later.  The Board finds that if, in fact, the Veteran had had left shoulder symptomatology similar to the right shoulder symptomatology which had been present from the time of active duty to the present, he would also have included a claim for the left shoulder in April 1980.  The failure of the Veteran to submit such a claim supports the Board's finding that there is no continuity of symptomatology of left shoulder problems from discharge to the present.  

As there is no competent evidence of record linking a current left shoulder disorder to the Veteran's active duty service on any basis, service connection for a left shoulder disorder must be denied.  


Herbicide claims

The Veteran has also claimed that the disabilities on appeal were caused by his exposure to herbicides while stationed in Vietnam.  

As regards herbicide exposure, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  The claims file documents that the Veteran served in Vietnam and there is no evidence to suggest that he was not exposed to herbicides.  The Veteran's exposure to herbicides is conceded.  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops certain conditions.

Here, the Veteran has not claimed service connection for any of the disabilities listed as being entitled to presumptive service connection based on herbicide exposure, and VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

In the current case, the Veteran has presented no competent evidence which links any of the disabilities on appeal to exposure to herbicides.  The only evidence of record which indicates that there is such a link is the Veteran's own allegations.  The Board finds that the issue of whether a disability was etiologically linked to herbicide exposure constitutes a complex medical question.  As set out above, the Veteran is not competent to provide evidence regarding complex medical questions.  

There is some evidence of record which indicates that the Veteran's disabilities were not linked to herbicide exposure.  The examiner who conducted the February 2004 VA examination wrote that he did not believe that any of the Veteran's stated injuries were in any way related to herbicide exposure.  The Board notes, however, that the probative value of the statement is undercut by the failure of the examiner to provide a rationale for why he found no link.  There is nothing in the claims file to suggest that the examiner's opinion would be different if he was requested to provide a rationale for the opinion particularly in light of the findings of the National Academy of Sciences.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

As there is no competent evidence of record linking any of the disabilities on appeal to exposure to herbicides, the Board finds that service connection must be denied for a low back disorder, a bilateral heel disorder and a left shoulder disorder based on exposure to herbicides.  

Conclusion

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to service connection for a low back disorder, a bilateral heel disorder and a left shoulder disorder.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disorder to include as secondary to herbicide exposure is not warranted.  The appeal is denied.  

Entitlement to service connection for a bilateral heel disorder to include as secondary to herbicide exposure is not warranted.  The appeal is denied.  

Entitlement to service connection for a left shoulder disorder to include as secondary to herbicide exposure is not warranted.  The appeal is denied.  


REMAND

The Veteran is claiming entitlement to service connection for headaches.  He has claimed, at different times, that the headaches were directly due to his active duty service or were secondary to a service-connected disability.  With regard to secondary service connection, the Board notes that at the time of an April 2008 neurological examination, the Veteran opined that his headaches were the result of a neck injury.  He had the headaches all the time.  The Veteran also reported he had an accident with a ten foot fall in 1975 and had had headaches ever since.  He denied headaches prior to that time.  The diagnosis was chronic daily headaches which by Veteran's report were posttraumatic in nature.  The examiner found the headaches were likely exacerbated by chronic pain including neck pain, back pain, sleeping difficulties, mood dysfunction, poor vision and medication overuse.  Significantly, the examiner did not provide a rationale for why he found that the headaches were likely exacerbated as opined.  The Board notes that service connection is in effect for PTSD with major depressive disorder.  If a proper rationale can be provided supporting the opinion that the Veteran's headaches were exacerbated, in part, by sleeping difficulties and/or mood dysfunction and the sleeping difficulties and/or mood dysfunction are attributed to the service-connected PTSD, service connection would be warranted for headaches on a secondary basis.  The Board finds that currently the evidence of record is insufficient to make this determination.  

The Board notes that the examiner who conducted the December 2009 VA examination wrote that he was unable to provide an opinion as to whether the Veteran's headaches were aggravated by a service-connected disability due to a lack of documentation.  The lack of documentation was a reference to the absence of any pertinent evidence in the service treatment records documenting headaches.  The Board finds, however, that the issue of entitlement to service connection for headaches on a secondary basis does not require the presence of service treatment records to provide an opinion.  It is not apparent to the Board why such an opinion would require the presence of service treatment records.  

Based on the above, the Board finds the issue of entitlement to service connection for headaches must be remanded for additional evidentiary development to determine if the service-connected headaches were exacerbated by a service-connected disability to include PTSD with major depressive disorder.  If the examiner determines there is such a link, he or she must provide a rationale in order for the Board to accurately adjudicate this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for headaches since his discharge from service.  After securing any necessary releases, the AMC/RO should obtain those records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, any outstanding VA treatment records should be obtained and associated with the claims file.  

2.  Return the claims file to the examiner who conducted the December 2009 VA examination and request that he provide an addendum to the examination report which addresses the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran has headaches which were aggravated (increased in severity beyond the natural progress of the disorder) by a service-connected disability to include PTSD and major depressive disorder.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the claim of service connection; "less likely" weighs against the claim.  

The examiner should reconcile the opinion with all other clinical evidence of record.  A complete rationale must be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

If the examiner who conducted the December 2009 VA examination is not available, schedule the Veteran for a VA medical examination for the purpose of determining the extent and etiology of the Veteran's claimed headaches.  The claims file, to include a copy of this remand, must be made available to the examiner to review in conjunction with the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:

a.)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran has headaches which were incurred in or aggravated by his active duty service?

b.)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran has headaches which were aggravated (increased in severity beyond the natural progress of the disorder) by a service-connected disability to include PTSD and major depressive disorder?  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the claim of service connection; "less likely" weighs against the claim.  

The examiner should reconcile the opinion with all other clinical evidence of record.  A complete rationale must be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to service connection for headaches.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


